Citation Nr: 1207201	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-103 69	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis and Achilles tendonitis, left foot.  

2.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis and Achilles tendonitis, right foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to December 1998.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama.

In June 2010, the Veteran presented testimony during a Travel Board hearing before the undersigned sitting in Montgomery.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered these claims.  In October 2010, the claims were remanded for additional development, specifically, to afford the Veteran a VA feet examination and opinion.  The examination took place in November 2010, and in March 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claims.  In May 2011, the Board again remanded the claims to afford the Veteran a VA examination, including a diagnostic test specified in the remand instructions.  In August 2011, the AMC issued an SSOC, in which it once again denied the claims.   

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

As discussed above, the Board twice remanded the Veteran's claims of entitlement to disability ratings in excess of 10 percent for left and right plantar fasciitis and Achilles tendonitis for additional development.  In each case, the Board specifically requested that a magnetic resonance imaging (MRI) study be conducted, as the Veteran testified during a hearing before the Board that he experiences pain in the muscle tissue between his toes and constant bilateral foot pain even while sitting.  As these symptoms possibly suggest a worsening of his service-connected disability, or even the existence of a secondary condition, the Board concludes that another remand is necessary in order to allow the Veteran to undergo an MRI, even though such remand will, regrettably, further delay an appellate decision on the claims.  

In addition, it appears that the most recent VA treatment reports of record are dated March 2006.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any VA records involving treatment of the Veteran's feet since March 2006.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA records pertaining to treatment of the Veteran's bilateral plantar fasciitis and/or Achilles tendonitis since March 2006 and associate with the claims folder.  Any negative response must also be noted in the claims folder.

2.  Following completion of the above, the claims folder should be returned to the VA examiner who performed the November 2010 feet examination (if possible); the Veteran must be scheduled for an MRI of his both feet.  The claims folder must be provided to the examiner and the examiner must specify that the claims folder (including all updated treatment records, if any) has been reviewed.  After reviewing the MRI results, the examiner must opine as to whether the Veteran's service-connected right and left foot disorders represent a moderate, moderately severe, or severe disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011); a diagnosis or finding of "mild" is unacceptable, as this is not a recognized category under Diagnostic Code 5284.  

3.  If the examiner who performed the November 2010 examination is unavailable, the claims folder should be provided to a qualified VA examiner and the Veteran should be scheduled for another bilateral foot examination pursuant to the aforementioned instructions.

4.  Thereafter, the examination report should be reviewed to ensure that the requested development has taken place.  If the examination report does not include fully detailed descriptions of pathology and the requested MRI report, the claims folder will once again be returned for corrective action.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

6.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


